Citation Nr: 0918159	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  08-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than April 17, 
2007 for the award of service connection for arthritis of the 
left hip.

2.  Entitlement to an effective date earlier than April 17, 
2007 for the award of service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.


FINDINGS OF FACT

1.  An unappealed RO rating decision in October 2004 denied a 
claim of service connection for right knee disability.

2.  The Veteran filed an application to reopen a claim of 
service connection for right knee disability, as well as an 
original claim of service connection for left hip disability, 
on September 21, 2005.

3.  The causal relationship between the Veteran's service-
connected right foot disability and arthritis of the left hip 
and right knee is reasonably shown to have been present at 
the time of the filing of claims on September 21, 2005.


CONCLUSIONS OF LAW

1.  An RO rating decision which denied a claim of service 
connection for right knee disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.300, 20.302, 20.1103 (2008).

2.  The criteria for an effective date of September 21, 2005, 
for the award of service connection for arthritis of the 
right knee have been met.  38 U.S.C.A. §§ 5108, 5110(a) (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.400(r) (2008).

3.  The criteria for an effective date of September 21, 2005, 
for the award of service connection for arthritis of the left 
hip have been met.  38 U.S.C.A. §§ 5108, 5110(a) (West 2002); 
38 C.F.R. §§ 3.1, 3.155, 3.400(r) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication . . . of compensation 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  In 
pertinent part, the effective date for reopened claims is the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon, 12 Vet. 
App. at 34-35.  See also Talbert v. Brown, 7 Vet. App. 352, 
356-7 (1995) (noting that while VA must interpret a 
claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  The United States Court 
of Appeals for the Federal Circuit has emphasized VA has a 
duty to fully and sympathetically develop a veteran's claim 
to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. 
Cir. 1998).  This duty requires VA to "determine all 
potential claims raised by the evidence, applying all 
relevant laws and regulations," Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001), and extends to giving a 
sympathetic reading to all pro se pleadings of record.  
Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

A service connection claim includes all theories under which 
service connection may be granted, including presumptive and 
secondary service connection theories.  Bingham v. Principi, 
421 F.3d 1346, 1349 (Fed. Cir. 2005).  Thus, when a claimant 
raises a different theory of entitlement during a pending 
claim, it is deemed part and parcel of the pending claim.

An appeal to the Board consists of a timely filed notice of 
disagreement (NOD) in writing and, after a statement of the 
case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7104.  An NOD must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (AOJ), i.e. the RO; (2) be filed in 
writing; (3) be filed with the AOJ; (4) be filed within one 
year after the date of mailing of notice of the AOJ decision; 
and (5) be filed by the claimant or the claimant's authorized 
representative.  38 C.F.R. §§ 20.201, 20.300. 

While special wording is not required, an NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  
38 C.F.R. § 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. 
Cir. 2002).  The VA system is a non-adversarial, pro-claimant 
system wherein pro se filings are liberally and 
sympathetically construed.  Szemraj, 357 F.3d at 1373.

Without a timely NOD with the unfavorable determination by 
the AOJ, the Board has no jurisdiction to consider the merits 
of an appeal of such determination.  38 U.S.C.A. §§ 7105(c), 
7108.  See Marsh v. West, 11 Vet. App. 468 (1998).

This case may be briefly summarized.  The Veteran has been 
service-connected for Morton's neuroma of the right foot 
since December 1979, and has held a 10 percent rating for 
such disability since January 1981.  The Veteran has a 
history of a neurectomy performed in 1983 and a neurectomy 
with metatarsal osteotomy performed in 1986.  He has a long-
standing history of a gait disorder.

In pertinent part, the Veteran filed a claim of service 
connection for a right knee disability in May 2004.

In a rating decision dated October 2004, the RO denied a 
claim of service connection for right knee disability.  By 
letter dated November 2004, the RO notified the Veteran of 
this decision and his appellate rights.

On September 21, 2005, the Veteran filed a claim for an 
"increase" of "service connected disability for" the right 
foot, right knee, and left hip.  

No additional statements of record were received prior to 
November 2004.  

On this record, the Board can find no document filed within 
one year of the RO's November 2004 notice of decision which 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  The only 
document of record, dated September 2005, does not mention 
the October 2004 rating decision, express disagreement with 
that decision or request appellate review.  38 C.F.R. 
§ 20.201; Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.")

At best, the Veteran's September 2005 statement could be 
construed as an interim submission as part of the original 
claim, and had no legal effect on tolling the appeal period 
for the October 2004 decision.  See Jennings v. Mansfield, 
509 F.3d 1362 (Fed. Cir. 2007).  Additionally, the existence 
of any claims for right knee disability filed prior to 
October 2004 were resolved for finality purposes with the 
October 2004 decision.  38 C.F.R. § 3.160(c); Ingram v. 
Nicholson, 21 Vet. App. 232, 234 (2007);

However, the RO did construe this document as an application 
to reopen the claim of service connection for right knee 
disability, and as an original claim of service connection 
for left hip disability.  Notably, there was no prior 
document of file requesting service connection for left hip 
disability.  The Board acknowledges that there was a claim 
filed in November 1993 requesting service connection for 
right hip disability.

In this case, the RO has recognized that both of the claims 
were received on September 21, 2005.  However, the RO has 
assigned an effective date of April 17, 2007, which is the 
date of a private medical opinion which states as follows:

"[The Veteran] has been my patient since July, 
1996.  His history includes an injury to his right 
foot suffered in Vietnam.  It is possible that by 
favoring his right foot over these years, the 
patient may have contributed to his arthritic 
conditions of the knees and hips, especially on 
the left side."

The RO has determined that the private physician statement 
"is the first time it was indicated that your right foot 
'may' have contributed" to the Veteran's right knee and left 
hip disabilities, and that a review of the record does not 
show a basis to assign an earlier effective date."  Thus, it 
appears from the record that the RO has assigned an effective 
date based upon the date of receipt of the medical opinion as 
coexisting with the date of onset of the conditions.

The factual and procedural history in this case is similar to 
a decision by the Court in McGrath v. Gober, 14 Vet. App. 28, 
35 (2000).  In McGrath, the appellant had a medical opinion, 
dated in 1994, that he had been suffering from a disorder 
since a pending claim had been filed in 1972.  The Court 
found that the Board erred in finding that the 1994 diagnosis 
constituted "the date entitlement arose" rather than the 
much earlier date of receipt of claim.  As stated in McGrath, 

Thus, when an original claim for benefits is 
pending, as the Board found here, the date on 
which the evidence is submitted is irrelevant even 
if it was submitted over twenty years after the 
time period in question.  In this case, the Board 
found that the appellant had an unadjudicated 
claim for compensation pending since January 1972.  
This does not prevent the appellant from using 
this evidence, whatever date it may be submitted, 
to support his claim for an earlier effective date 
in his original claim for compensation.

The reasoning in McGrath is applicable to the case at hand 
concerning whether an earlier effective date can be awarded 
prior to the receipt of the April 17, 2007 private physician 
letter, when the claims had been pending since September 21, 
2005.  There is no prohibition from assigning an effective 
date up to September 21, 2005 as long as the evidence of 
record establishes that entitlement has existed as of that 
date.

The Board finds that the causal relationship between the 
Veteran's service-connected right foot disability and 
arthritis of the left hip and right knee is reasonably shown 
to have been present at the time of the filing of the claims 
on September 21, 2005.  

VA clinical records in 2004 include notations that the 
Veteran had an unsteady gait which reportedly caused pain in 
the left hip and right knee.  In September 2005, a VA 
clinician provided an assessment of "right" hip and knee 
pain due to neuroma.  Notably, the examiner referenced 
clinical findings of point tenderness and stiffness in the 
left hip only, and referred the Veteran for orthopedic 
consultation for left hip pain.  Thus, it appears the 
examiner intended to refer to the left rather than the right 
hip in the assessment.

The April 2007 opinion from the private physician, which the 
RO has relied upon in establishing the date entitlement 
arose, did not say that the Veteran's knee and hip problems 
began on that date but, rather, was the cumulative effect of 
favoring his right foot over many years.

Additionally, a VA medical opinion in August 2007 found that 
the Veteran's current left hip and right knee conditions were 
related to the service-connected right foot disability on the 
basis that "[w]alking with a limp for more than 30 years can 
create instability and more pressure on the joints causing 
wear and tear over the years."  Again the examiner did not 
say that the Veteran's knee and hip problems began on the 
date of opinion provided by the private examiner.

Overall, while the exact date of the onset of the Veteran's 
disabilities may not be ascertainable, the medical evidence 
reasonably shows that the Veteran's arthritis of the left hip 
and right knee was present at the time of the filing of the 
claims on September 21, 2005, and medical opinion has 
associated such disability to service-connected origin.  

Accordingly, the Board finds that the criteria for an 
effective date of September 21, 2005 for the award of service 
connection for both claims have been met.

Finally, the Board acknowledges the Veteran's argument during 
his February 2009 statement that earlier effective dates of 
award should be granted because VA had failed to assist him 
in the development of his claims.  For the claim on appeal, 
the Board has granted the benefit in full.  The Veteran has 
not specifically alleged clear and unmistakable error (CUE) 
in a previous RO adjudication, or an RO failure to adjudicate 
a claim.

An issue regarding CUE is not currently before the Board, or 
reasonably raised at this time.  However, the Veteran is free 
to pursue this theory by filing a CUE claim.  See generally 
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (If a claimant 
wishes to reasonably raise a CUE claim, there must be some 
degree of specificity as to what the alleged error is and why 
the result would have been manifestly different but for the 
alleged error)  See also Crippen v. Brown, 9 Vet. App. 412, 
424 (1996); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding 
that the failure to fulfill the duty to assist does not 
constitute CUE).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Here, the Veteran is challenging the effective dates of 
awards assigned following grants of service connection.  In 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service- connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and his private and VA medical records.  The Veteran has 
provided additional evidence after his February 2009 hearing, 
and submitted a waiver of RO consideration of this evidence 
in the first instance.  

Furthermore, the filing date for the claims on appeal is 
determined as a matter of law based on the filings of record, 
and the Board has granted the benefits in full.  As such, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

An effective date of September 21, 2005 for the award of 
service connection for arthritis of the right knee is 
granted.

An effective date of September 21, 2005 for the award of 
service connection for arthritis of the left hip is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


